UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-26760 SINO-AMERICAN DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5065416 (I.R.S Employer Identification No.) 10900 Wilshire Boulevard, Suite 500 Los Angeles, CA 90024 (Address of Principal Executive Offices) (310) 208-1182 (Telephone Number) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)o Rule12g-4(a)(2)ý Rule12h-3(b)(1)(i)o Rule12h-3(b)(1)(ii) o Rule15d-6o Approximate number of holders of record as of the certification or notice date:269 Pursuant to the requirements of the Securities Act of 1934, Sino-American Development Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Sino-American Development Corporation Date: August 30, 2010 By: /s/Silas Phillips Silas Phillips CEO and President
